DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/21/2021 has been entered.
This action is responsive to claims filed 5/21/2021 . Claims 25-44 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: haptic playback track generator (claims 43-44).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 25-31, 34-40, 43-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rihn 711 (US 20150355711 A1).

Regarding claim 25, Rihn discloses: a method of designing haptics, comprising:
placing a haptic emitter in a spatial environment (fig.8-11:852, 0051-52: the car acting as a haptic source is placed into the virtual interactive environment, hence, a haptic emitter corresponding to the car object and generating the designated haptic effects is placed into the spatial virtual environment; see 0058 describing the intermixing of haptic sources or emitters);
assigning the haptic emitter to an audio/visual (A/V) element within the spatial environment (0051-52: the haptic source or emitter is assigned to the car A/V element in order to determine variation in haptic effects based on distance); and
generating a haptic playback track by cross-referencing at least one position of the A/V element with the haptic emitter (0051-52 discloses the variation in distance based on, e.g., a zoom function and the production of appropriate haptic effects, hence, tracking the distance of the A/V element object in order to generate the appropriate real-time haptic playback track for transmission to haptic output devices).

Regarding claim 26, Rihn discloses the method of claim 25 as described above. Rihn further discloses: wherein the spatial environment includes at least one of 360° video (0056: 360 environment supporting user rotation), a three-dimensional (3D) spatial environment (0051, 0056: 3D environment including Z-distance), an augmented reality environment or a virtual reality environment (0051, 0056 both describe virtual reality environments; ).

assigning a spatialized haptic effect to the A/V element, the spatialized haptic effect being associated with the haptic emitter (0051 describing variance based on panning, distance, 0056 describing rotational variance, and 0058 describing intermixing of spatial haptic effects and dependence on field of view, etc. all constitute assigning of spatialized haptic effects).

Regarding claim 28, Rihn discloses the method of claim 27 as described above. Rihn further discloses: wherein the assignment of the spatialized haptic effect is based on at least one of point-of-view (POV) (0058, 0051 as describe above; 0068, fig.14-17: variance of effect based on first or third person point of view), full ambience (0058 describing intermixing of all ambient sources; 0068 describing ambient haptic effects), character selection (0068 describing first or third person views constitutes a form of character selection, i.e., selection of a character for POV style haptics), gaze of a character (0068, 0051, 0058 describing POV camera movements), touch, emphasized three-dimensional (3D) objects or actuator selection (figs.15, fig.17, 0069-71 shows the selection of different actuators based on first or third person views).

Regarding claim 29, Rihn discloses the method of claim 27 as described above. Rihn further discloses: wherein the assignment of the spatialized haptic effect further comprises setting a falloff range for the spatialized haptic effect (figs.8-11, 0051: variation of intensity based on distance constitutes setting of a particular falloff range or rate for the spatialized haptic effect).

Regarding claim 30, Rihn discloses the method of claim 25 as described above. Rihn further discloses: wherein the haptic playback track includes a timeline (0056: application to authored or prerecorded content tracks, authored or prerecorded content tracks (e.g., sporting events, concerts, , the cross-referencing the at least one position of the A/V element with the haptic emitter comprising cross-referencing movement of the haptic emitter with visual images of the A/V element on the timeline (0058: intermixing haptic effects in a virtual environment based on field of view, hence, tracking relative movement of the visual image in the field of view in order to coordinate the movement of the haptic effect so as to generate the variance in the haptic effects described).

Regarding claim 31, Rihn discloses the method of claim 25 as described above. Rihn further discloses: obtaining spatial data associated with at least one of the A/V element or the haptic emitter (0051: obtaining spatial distance data, see also 0056, 0058 describing field of view data, rotational data, etc.).

Claims 34-40, 43-44 recite computer-readable media and systems analogous to the above methods and are hence rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 32-33, 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Rihn 711 (US 20150355711 A1), as applied in claims 31, 40 above, in view of Kim Construction ("Construction of a haptic-enabled broadcasting system based on the MPEG-V standard", published 2013).

Regarding claim 32, Rihn discloses the method of claim 31 as described above. Rihn further discloses: generating a metadata file including at least the spatial data.
Kim discloses: generating a metadata file including at least the spatial data (p.156, Sec. 3.2 “Editing and Authoring Haptic Content” describes the outputting of a description of haptic content including grayscale data for intensity as well as various metadata information such as “id”, “activate”, “duration”, “fade”, etc.; hence, a metadata file is generated for playback on a haptic device using an agreed-upon standardized format).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Rihn by incorporating the metadata file generation of Kim. Both concern the art of integrating haptic effects into audio-visual content such film, etc., and the incorporation would have improved the adoptability of the method by, according to Kim, allow the broadcasting (i.e., transmission to a large number of viewers in distinct technological environments) of haptic-enabled A/V media (p.151 Sec.1: “Introduction”), by using a standardized media format that is applicable to a variety of end user broadcast devices (see p.156 col.2 describing a broadcast to personalized user devices).

Regarding claim 33 Rihn modified by Kim discloses the method of claim 32 as described above. Rihn further discloses: determining one or more haptic tracks to play based on the metadata file (Kim: output of various haptic tracks to various haptic devices (e.g., thermal, vibrational, pressure, etc. such as identified by the identifier “id”) based on the metadata file information, e.g., “duration”, “fade”, “id”, etc.).

Claims 32-33, 41-42 recite computer-readable media and systems analogous to the above methods and are hence rejected under the same rationale.


Response to Arguments
In the remarks, the following arguments were made:
I. Regarding representative claim 24, Kochanczyk is silent with regards to haptic effects and haptic emitters; while Kim ("A Tactile Glove Design and Authoring System for Immersive Multimedia", published 2010) is limited to teaching an authoring tool in which tactile video is created via a tactile brush, and hence does not disclose a spatial environment nor assignment of the haptic emitter, nor cross-referencing at least one position of an A/V element with the haptic emitter.
Fleaureau and Hackett merely discusses 3D immersive environment or ancillary features and are silent with regard to placing a haptic emitter within an environment or the claimed cross-referencing as claimed.
Applicant’s arguments have been fully considered, but are moot in view of the newly applied art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG LI whose telephone number is (303)297-4263.  The examiner can normally be reached on Monday through Friday, 6:30a-11:30a 2:30p-5:00p MT (8:30a-1:30p 4:30p-7:00p ET).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer To, can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANG LI/
Examiner, Art Unit 2143